Citation Nr: 1432717	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which confirmed and continued the already assigned 50 percent rating for the Veteran's service-connected PTSD and denied entitlement to TDIU.  These claims were previously before the Board in October 2011 at which time they were remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued an August 2012 supplemental statement of the case, the Veteran's claims were returned to the Board for further appellate review.

In June 2014, the Veteran submitted a claim of entitlement to service connection for sleep apnea, to include as secondary to his service-connected PTSD.  It does not appear as though the RO/AOJ has developed or adjudicated this claim and, thus, the Board does not have jurisdiction to consider it herein.  As such, the Board is referring the Veteran's claim to the RO/AOJ for the appropriate action.

The issue of entitlement to TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD was manifested by symptoms productive of functional impairment that more nearly approximated occupational and social impairment with deficiencies in most areas.



CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a rating of 70 percent, but not more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the above-captioned increased rating claim, the RO's March 2006 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability; the different types of evidence available to substantiate the claim; and the need to submit evidence of how such worsening affected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, there was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran underwent adequate VA examinations in July 2006, March 2007, and November 2011 in order to ascertain the severity of his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file and treatment records, and administered thorough clinical examinations, which allowed for fully-informed evaluations of the claimed disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

The Veteran's claim of entitlement to an increased rating for his service-connected PTSD was received in March 2006.  38 C.F.R. § 3.400 (2013).  In a July 2006 rating decision, the rating assigned to the Veteran's PTSD was increased from 30 percent to 50 percent, effective on and after March 3, 2006.  The Veteran appealed, seeking a higher rating for his PTSD.  In October 2011, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the AOJ to ask the Veteran to submit or identify any additional evidence in support of his claim.  Further, the Board directed the AOJ to attempt to obtain all of the Veteran's relevant VA treatment records dated in and after January 2011.  Thereafter, the Board instructed the AOJ to provide the Veteran with a VA examination to assess the severity of his service-connected PTSD.  While in remand status, the AOJ sent the Veteran a letter in October 2011 wherein it requested that he submit or identify any relevant not already associated with his claims file.  The AOJ then requested and obtained the Veteran's VA treatment records dated in and after January 2011.  The Veteran was scheduled for and underwent a VA examination in November 2011 to assess his service-connected PTSD.  Subsequently, the AOJ re-adjudicated the Veteran's claim, confirming and continuing the already assigned 50 percent rating.  The Veteran's claim was then remitted to the Board for further appellate review.  Based on the above, the Board finds that the AOJ substantially complied with the October 2011 remand directives, in so far as they pertain to the claim at issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board will address the merits of the Veteran's claim herein.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claims at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130.

 A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

Preliminarily, the evidence demonstrated that the Veteran was involved in a serious motor vehicle accident in 2002, the results of which included, but were not limited to, a cognitive disorder, not otherwise specified.  The Board is unable to adequately distinguish the cognitive residuals of this motor vehicle accident from the symptoms or social and occupational impairment associated with his service-connected PTSD.  Consequently, the Board will consider all of the symptoms as though they were service-connected in assessing the severity of the Veteran's PTSD.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service-connected).

During the pendency of this appeal, the Veteran was assigned GAF scores of 60 (in December 2005), 45 (in March, April and May 2006), 50 (in June and July 2006), and 60 (in March 2007).  Thereafter, the Veteran's GAF scores were consistently 50 or 51, until the November 2011 VA examination, at which time a GAF score of 48 was assigned.  Most recently, a December 2011 VA treatment report included a GAF score of 50.  These GAF score indicate that the Veteran experienced impairment of psychological, social, and occupational functioning due to moderate to serious PTSD symptoms throughout the pendency of this appeal.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2013); VAOPGCPREC 10-95.

The evidence of record demonstrated that the Veteran's service-connected PTSD was manifested by symptoms that result in occupational and social impairment as follows:

With respect to social impairment, March and April 2005 private treatment report showed that the Veteran's wife asked him to discuss his alcohol consumption with his doctor.  The Veteran said that he understood the concern his wife had expressed, but that he did not think his alcohol consumption was an issue.  He pledged to abstain for drinking for one month and go to at least two Alcoholic Anonymous meetings.

A November 2005 VA treatment report showed that the Veteran endorsed consuming alcohol and using both cocaine and marijuana.  He stated that his alcohol use negatively affected his marriage without further elaboration.  The Veteran also stated that he and his wife of 25 years have had "some" problems.  The examiner noted that the Veteran's sleeping difficulties resulted in irritability and anger, both of which negatively affected his marriage.  However, with respect to major social supports, the Veteran listed his wife.  In his leisure time, the Veteran stated that he enjoyed watching sporting events on television.  Moreover, the examiner indicated that the Veteran enjoyed time with his family and his dog.  Despite this, the examiner indicated that the Veteran tended to isolate at home, avoided crowds, trusted a limited number of people, and had only a few close friends.  The Veteran also reported that he experienced diminished interest or participation in previously enjoyable activities.

A November 2005 private assessment of the Veteran's occupational fitness demonstrated that he had been fairly healthy prior to the 2002 motor vehicle accident, having run in 26 marathons before then.  After the accident, he was not capable of training for marathons.

December 2005 VA treatment reports showed that the Veteran endorsed being married for 25 years and that he lived with his wife, but that he and his wife had unstated problems.   He reported that he and his wife had a 24-year-old son whom they did not see for unstated reasons.  The Veteran also said that he had run 26 marathons, and that he enjoyed sports and reading.  The Veteran then described his alcohol consumption, which the examiner determined to be alcohol abuse that was likely contributing to his cognitive difficulties.

A March 2006 VA treatment report demonstrated that the Veteran endorsed intermittent suicidal thoughts, but he did not want to hurt those he loved.  The examiner indicated that the Veteran minimized his alcohol consumption, but had 4 to 5 drinks on a recent holiday.

A May 2006 VA treatment report showed the Veteran endorsed efforts to reduce his alcohol consumption 1 or 2 drinks, once or twice per week.  He reported not doing as much as he used to and decreased interests in activities.  Although the Veteran endorsed suicidal ideations, he would not follow through because of relationships with loved one and thoughts about his son having a child.

According to a June 2006 VA treatment report, the Veteran endorsed fighting with his wife.  He also stated that he drank a couple alcoholic beverages (beer or wine) a couple of times each week.

According to a June 2006 letter from H. Folger Cleaveland, Jr., Ph.D., a psychologist, the Veteran had reduced his alcohol consumption to a "very small amount," which resulted in increased anxiety.  Dr. Cleaveland stated that the Veteran experienced ongoing marital difficulties and did not find much gratification in marriage, but that the Veteran was fond of his wife.  

In July 2006, the Veteran underwent a VA examination to assess the severity of his service-connected PTSD.  The Veteran reported that he lived in his home for 25 years, and that he had been married to his wife for 30 years.  He also stated that he and his wife had a son who was recently married.  The Veteran stated that he had a good relationship with his son, but that he did not see him often because he lives far away and his often very busy.  The Veteran also endorsed maintaining relationships with his 2 brothers, 3 sisters, and father.  He further stated that he and his wife sometime enjoyed doing things together, such as going to the beach and taking lunch to his wife while she was at work.  Despite this, the Veteran described his marriage as "up and down," saying that they sometimes fight a lot.  He stated that his marriage was negatively affected because he brought home stress from work.  After reviewing the Veteran's relevant medical history and administering clinical testing, the Veteran reported feeling depressed and isolated himself from other people more often than he used to.  He said that he did not like answering the phone, and his wife complained that he did not eat as much as he used to.  The Veteran reported that, prior to the 2002 motor vehicle accident, he ran the Boston Marathon 26 straight years, but was unable to do so after the accident.  With respect to substance abuse, the Veteran recounted his history of alcohol abuse, but that he had been trying to reduce his consumption lately.  During a recent family party, the Veteran explained that he had two drinks, which was the most he had consumed in two months.  Despite this, the Veteran endorsed ongoing use of marijuana in social situations, but no other drug use.  The examiner then opined that the Veteran's condition had continued to worsen since the last VA examination.

In March 2007, the Veteran underwent a VA examination, during which he stated that he was not comfortable going out a lot and was very withdrawn, but not anti-social.  The example the Veteran provided was that he did not answer the phone.  With that said, however, the examiner observed that the Veteran contradicted himself by stating that he visited his father on a daily basis and was on the Board of Directors for a Boys and Girls Club.  He also stated that he visited the Boys and Girls Club 5 times per week and enjoyed running.  During a mental status examination, the Veteran denied suicidal ideation and a history suicidal or simulative behavior.  He denied a history of arrest, and there was no evidence of an impaired capacity to take care of himself.  After discussing his history of substance abuse (alcohol, marijuana, and cocaine), the Veteran endorsed drinking 2 day per week.  Although his energy level fluctuated, he endorsed enjoying running twice per week, usually 2 to 3 miles on each occasion.  He also said the he enjoyed reading and watching the news, while having very little libido.  The Veteran denied difficulties with sitting, walking, performing house chores, driving, and shopping, and stated that he had close relationships with his father, son, 3 sisters, 2 brothers, and 2 or 3 cousins.  He reported having 10 to 15 friends, 3 or 4 of whom he considered close friends.  Moreover, the Veteran stated that he was friendly with his neighbors.  The examiner opined that the Veteran's PTSD resulted in minimal interference with his social functioning.

A March 2007 VA Social Work outpatient note showed that the Veteran occasionally traveled to Worchester to attend basketball games at Holy Cross.  The examiner indicated that the Veteran tended to withdraw from people "at times," and tended to isolate at home.  The Veteran stated that he was receiving disability retirement from the U.S. Postal Service.  The Veteran reported liking to read.

According to a June 2007 VA Social Work outpatient note, the Veteran and his father attended the wake and funeral for a friend's mother.  The Veteran also endorsed feeling very depressed because of his participation in Memorial Day services aboard the U.S.S. Massachusetts and because he attended a Memorial Day parade.  He reported that he stopped going to a local veterans service organization post because other veterans were triggering problems.  He reiterated his avoidance of answering the phone and that he tended to self-isolate, except when visiting his father or going to the Boys and Girls Club.  He endorsed reduced, but ongoing consumption of alcohol.

VA treatment reports dated from February 2007 to May 2008 showed the Veteran endorsed ongoing alcohol consumption consisting of 2 or 3 drinks once or twice per week.  He stated that attending Alcoholics Anonymous was "not for him."  He endorsed being down when he is alone, but better when he is with his wife.  However, the Veteran also stated that he feels as though he is withdrawing from other people or self-isolating, but stated that he visited his father 3 to 4 times each week.  In July 2007, the Veteran expressed frustration over the findings of the recent VA examination, taking issue with the depiction of him being more active than he actually was.  In both July and September 2007, he re-asserted his feelings of isolation and being alone a lot; stated he was no longer able to run, only walk, due to back problems; and experienced low self-esteem and fluctuating energy levels.  With that said, however, in November 2007, the Veteran stated that he forced himself to go out, but did not like to be social.  He reported getting a new puppy, which he enjoyed and it helped keep him from thinking about himself.  In May 2008, the Veteran stated that he would not answer the phone if it rang and did not like being around people.  He expressed an inability to enjoy things like he used to do.

A June 2008 VA Social Work outpatient note showed that the Veteran reported having a "good relationship" with his wife.  He also stated that they adopted a dog, which was beneficial to the Veteran as the dog would keep him company.  Additionally, the Veteran stated that he continued to provide assistance to his 93-year-old father, remained close to his 5 siblings, and continued to participate in Memorial Day services, but avoided a local veterans service organization post because he did not want to review stories of his active duty with other veterans or their stories.

In a March 2009 letter, Dr. Cleaveland discussed the Veteran's PTSD treatment, which included weekly group psychotherapy and bi-weekly individual psychotherapy.  The doctor stated that the Veteran experienced quite high anxiety; frequent, short periods of depression; and trouble with generating interest in doing much of anything; as well as social anxiety, a "good bit" of isolation, and disorganization.  

An October 2009 VA treatment report indicated that the Veteran went on a golf outing with his friends and enjoyed himself.  Further, a November 2009 VA treatment report showed that the Veteran had visited his son in Florida.  The Veteran stated that he had a "nice time."

A July 2010 VA treatment report demonstrated that the Veteran visited his son and daughter-in-law again.  He reported that his son was doing well.

In November 2011, the Veteran underwent a VA examination.  The examiner opined that the impairment caused by the Veteran's PTSD most closely approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  The Veteran reported that he and his wife have been married for 31 years.  He stated that they experienced marital problems, especially from 2003 to 2005 during his departure from the U.S. Postal Service, but that their relationship had stabilized since then.  The Veteran denied having friends, stated that he was very isolated, and had a difficult time socializing (stating that he "just didn't want to do it.").  After reviewing the Veteran's relevant medical history, the examiner determined, in pertinent part, that the Veteran's PTSD was productive of difficulty/inability in establishing and maintaining effective relationships.  In conclusion, the examiner characterized the Veteran social impairment as "significant."

Regarding occupational impairment, a March 2005 private treatment report showed that the Veteran appeared for a follow-up appointment regarding his stress.  He stated that a recent management change caused him increased stress and that he was seeking accommodations based on his PTSD.

An October 2005 private treatment report showed that the Veteran was on a reduced work schedule due to his post-motor vehicle accident residuals and his PTSD.  The Veteran indicated that he was being required to work overtime, but stated that this work schedule was too demanding and he could not work more than 9 hours per day; the examiner concurred.

A November 2005 VA treatment report showed that the Veteran earned a Bachelor Degree from the University of Massachusetts-Amherst.  He also stated that he was employed on a full-time basis with the U.S. Postal Service.  The Veteran reported that he experienced forgetfulness associated with flashbacks, which caused him to make errors at work.  He also stated that he had difficulty with concentration, which affected his immediate and recent memory.

In November 2005, the Veteran underwent an evaluation to assess his occupational fitness.  According to the resulting report, the Veteran possessed a letter stating that the Veteran had performance issues ever since the 2002 motor vehicle accident, and that "he ha[d] deteriorated significantly over the past year,"  including committing simple mistakes (missed scans, lost keys, taking keys home, mail deliver errors, and excessive time to deliver his route).  His managers also stated that he is very forgetful, and that he seems to have attention deficiencies when given instructions.  During the evaluation, the Veteran acknowledged that his memory was "not was what it used to be," that he made errors in scanning, and that he required more time to perform tasks than before.  After a clinical evaluation, the examining doctor opined that the Veteran was capable of performing the essential functions of a letter carrier, including driving, but limited to 8 hours per day until further evaluated.  

December 2005 VA treatment reports showed that the Veteran stated that he had 16 years of formal education and worked at for the U.S. Postal Service for 20 years.  The examiner indicated that the Veteran was referred for further evaluation, in part, due to his reported memory lapses that interfered with his job performance, namely, not scanning packages that he delivered on his route.

The Veteran submitted several documents generated by his employer, dated from September to December 2005 demonstrating that the Veteran was charged by his employer with several counts of failing to perform his duties in a satisfactory manner.  These charges resulted in punishment, starting with a letter of warning and increasing in severity to 7- and 14-day suspensions.

In January 2006, the Veteran underwent another evaluation to assess his fitness for work.  The examining doctor briefly reviewed the Veteran's relevant medical history, including observing that the Veteran experienced a cognitive decline with memory lapses and concentration problems that led to many mistakes at work over the previous year and a half.  These mistakes were described as a departure from the Veteran's work performance prior to the 2002 motor vehicle accident.  The doctor also noted that the Veteran had a history of abusing alcohol, but intermittently attended Alcohol Anonymous and attempted to abstain, achieving a significant reduction in his consumption.  During a physical examination, the Veteran described two recent incidents at work wherein he made errors.  The doctor observed that the Veteran struggled to accurately describe these and others issues at work.  Ultimately, the doctor opined that the Veteran could return to work with limited driving for express deliveries or special delivery service, but not regular driving routes as a full, park & loop, or rural carrier.  The doctor indicated that, with a reasonably degree of medical certainty, the Veteran's condition was stable and chronic, with no significant improvement expected in the next 6 months.  As such, the doctor stated that the recommendations be regarded as permanent restrictions concerning his employment.

In an addendum to the January 2006 opinion, the same doctor provided further details as to how the Veteran's concentration and memory deficits affected his functional capacity to drive, sort mail, and perform other usual tasks of a letter carrier.  The doctor detailed the results of clinical testing, which demonstrated deficits in or impairment to varying degrees in attention; executive function; language; visual spatial testing; motor speed; dexterity; memory; but no delusions, hallucinations, illusions, or misperceptions.  The doctor opined that the Veteran's functional limitation included an inability to effectively perform prolonged or extended tasks requiring or demanding continuous attention or sorting.  Further, the doctor found that the Veteran would likely have difficulty with comprehensive tasks, including sorting and sequencing that involved immediate or delayed recall of new information.  The Veteran's functional capacity included performing simple tasks without prolonged or extended steps required; minimal sequencing; and driving short assignments with clear descriptions and a single destination or 2 to 3 deliveries at most.  Ultimately, the doctor stated that the Veteran was limited in his ability to perform the usual tasks of a letter carrier, and that the Veteran would not experience significant improvement such that he could return to the usual capacity of a letter carrier within the next 6 months to one year.

January and March 2006 private treatment report showed that the Veteran was placed on light duty at work following an examination to assess the Veteran's fitness for occupation.  Additionally the Veteran explained that he was re-designated at his place of work away from being a driver for reasons he did not understand.

According to a March 2006 VA treatment report, the Veteran stated that was experiencing problems at work and that he had been reprimanded multiple times for committing the same error over and over.  He indicated that he was going to retire in April 2006, which, the examiner said, seemed to be forced upon him. 

A May 2006 VA treatment report showed that the Veteran continued to work 4 hours per week, but was still disallowed from driving a delivery route.  He continued to argue that he was capable of driving a delivery route, and considered file a grievance against his employer.  He indicated that his wife wished he would stop working.

In the June 2006 letter, Dr. Cleaveland explained that the Veteran began experiencing difficulties at work in early 2005, specifically omitting certain details of his duties as a letter carrier.  The Veteran indicated that his job was in jeopardy given these omissions.  Dr. Cleaveland stated that, in general, the Veteran's functioning had been increasingly "compromised" over the past year and a half.

The Veteran submitted documents, dated in June 2006, from the U.S. Postal Service concerning his ability to perform the duties associated with his occupation.  The Veteran requested, in February 2006, that his employer provide to him reasonable accommodations in order to continue working.  The U.S. Postal Service convened Reasonably Accommodation Committee in order to assess whether the Veteran was able to fully and successfully perform the tasks associated with being a clerk or rural carrier.  In June 2006, the committee rendered negative verdicts with respect to both positions.  The U.S. Postal Service then indicated that he could possibly perform the tasks associated with being a mail handler or a custodian, and provided the Veteran with a list of current vacancies.  The Veteran was instructed that he could request a voluntary transfer into one of these positions, but that another committee may need to be convened in order to assess his ability to perform the chosen position.  The Veteran was also presented with the options of disability retirement, optional retirement, or career counseling.  This document also indicated that the Veteran continued to request light duty, which he was permitted to perform when available as long as it was within his medical restrictions.

In July 2006, the Veteran underwent a VA examination to assess the severity of his service-connected PTSD.  During the examination, the Veteran reported that he continued to be employed by the U.S. Postal Service, but that he was working 20 hours per week for the previous 5 to 6 months.  Further, the Veteran stated that he was no longer delivering mail or driving a delivery route.  Instead, the Veteran said he was doing "mail handling."  At the conclusion of the examination, the examiner determined that the Veteran was experiencing a lot of stress at work because he was unable to complete his duties without committing errors and because of changes to his job.  The Veteran reported that he had been issued a letter of warning from his employer and had been removed for his delivery route.  He stated that he was considering retirement, but that his pension would not be enough to meet his financial obligations.  

In a December 2006 statement, the Veteran reported that he had retired under pressure from the U.S. Postal Service.  He stated that he had not planned to retire for another 5 years, but that his employer had been "giving him a hard time," and he did not want to jeopardize his pension.

According a December 2006 letter from Dr. Cleaveland, the Veteran retired from the U.S. Postal Service under threat of being fired and losing all of his benefits.  The doctor stated that the Veteran's concentration, attention, memory, and organization seemed to have been comprised to the point he could not meet the minimum requirements of his job.  Dr. Cleaveland previously believed that the Veteran's reduction in alcohol consumption and resolution of his employment situation would make it possible to evaluate his PTSD more accurately.  Instead, Dr. Cleaveland found that the Veteran experienced more intense symptoms and, as a result, stated that there was a considerable question as to whether the Veteran would be able to return to work.  The Veteran apparently applied for VA vocational rehabilitation in order to help determine what he might be able to do, either for work or for fulfillment in his life.

A January 2007 VA Social Work outpatient note showed that the Veteran was happy that he was not working at the post office, although he missed some of his co-workers and liked the customers.  He expressed interest in getting a part-time job and had undertaken steps to assess his options.

In March 2007, the Veteran underwent a VA examination.  The Veteran stated that he worked at the U.S. Postal Service from November 1980 to September 2006, "leaving" because he was "having a difficult time."  The examiner concluded that the Veteran's PTSD symptoms had a moderate, negative impact on his ability to obtain and maintain physical or sedentary employment.

A March 2007 VA treatment report showed that the Veteran was involved with a local Boys and Girls Club, at which he volunteered when they hosted a bingo night a few times each year.  He stated that he met with someone in VA's unemployment office in order to attempt to obtain part-time work "to keep busy," and had a meeting setup to discuss VA's vocational rehabilitation.

A June 2007 VA Social Work outpatient note demonstrated that the Veteran worked 15 hours per week for the Boys and Girls Club.  He stated that this work was helpful since it kept him busy.

VA treatment reports dated from February 2007 to May 2008, demonstrated that the Veteran was going to undergo vocational rehabilitation to help him be more occupied.  The Veteran endorsed a need to stop working due to problems with his memory and concentration; however, he stated in September 2007 that he was "going crazy not working" and, thus, starting working a custodial job at a Boys and Girls club for 10 to 15 hours per week, while also retaining his position on the Board of Directors.  The September 2007 examiner opined that it was unlikely that the Veteran could handle any sort of occupation that required "any degree of responsibility."  Despite his report of ongoing self-isolation, the Veteran stated that activity kept him "sane" as he was around other people.  In February 2008, the Veteran described the tasks associated with his work at the Boys and Girls Club as cleaning up and answering phones, but that he would experience trouble if they required him to do more. 

A June 2008 VA Social Work outpatient note demonstrated that the Veteran worked part-time at the Boys and Girls Club because idle time was a problem for him.

In Dr. Cleaveland's March 2009 letter, he indicated that the Veteran continued to work part-time at the Boys and Girls Club as a receptionist and janitor.  Dr. Cleaveland stated that the Veteran was a member of the Boys and Girls Club and that he continued to serve as a member of the Board of Directors.  Apparently, his job was a "subsidized" position, and that the Veteran had recently learned that he was going to need to change agencies.  This change meant that the Veteran was going to work a different job.  The doctor said that it remained to be seen how the Veteran would adapt to a new and less familiar work situation, but that it would likely be difficult for him.  Given the Veteran's physical limitation, Dr. Cleaveland stated that he was limited in what activities he could do for relaxation and stress management.

A September 2009 VA treatment report showed that the Veteran endorsed working at the Boys and Girls Club on a part-time basis, which he stated helped him "keep out of trouble" and provided him a small income.

A January 2009 VA treatment report showed that the Veteran felt as though if he was busy, he had less time to feel bad, but when he was less active, he would become more depressed.

January 2010 VA treatment reports demonstrated that the Veteran engaged in volunteer work at the Boys and Girl Club.  These records also demonstrated that he volunteered to be a census worker, but was waiting for the appropriate clearance.  

According to a February 2010 VA treatment note, the Veteran stated that the census job "fell through," but he continued working at the Boys and Girls Club.  He said that he was attempting to keep himself busy, but that it was more difficult during the winter.  Despite this, a July 2012 VA treatment report showed that the Veteran actually ended up working as an "enumerator" for the census.

In two November 2011 statements, the Veteran explained that he worked approximately 15 to 20 hours per week at the Boys and Girls Club, performing tasks such as answering the phone and janitorial work.  He stated that he had come close to physical altercations with members over the veracity of their memberships.  Additionally, the Veteran stated that he experienced difficulties with setting the alarm, tripping it due to entering the wrong codes.  He expressed hope that he would be able to retain his employment until June 2012.

In November 2011, the Veteran underwent a VA examination.  The examiner determined that the impairment caused by the Veteran's PTSD most closely approximately occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  The Veteran reported that the worked about 20 hours per week since 2007.  He described himself as dependable, but had "considerable" problems with organization and memory on the job.  The Veteran also stated that he worked at the adult gym at the Boys and Girls Club, but stopped the week of this VA examination because "it was just too much."  The examiner said that it sounded like his employers at the Boys and Girls Club were understanding, but that he experienced difficulties recalling names and made mistakes with the codes for the alarms.  The examiner found that the Veteran's PTSD was manifested by impaired short- and long-term memory; difficulty understanding complex commands; difficulty establishing work relationships (or any relationships); and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner ultimately characterized the Veteran's occupational impairment as significant.  Further, the Veteran attempts to obtain part-time employment were unsuccessful because working in anything but a stress-free environment performing concrete tasks is very difficult if not impossible for him.

In an April 2013 letter, Alice-Lee Vestner, M.D., stated that she was treating the Veteran for PTSD, among other diagnoses.  After reviewing his current symptoms, Dr. Vestner indicated that the Veteran was not employable, but performed occasional volunteer work for therapeutic reasons.

As discussed above, the Veteran's PTSD has already been assigned a 50 percent throughout the pendency of this appeal.  Thus, in order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD caused or more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The evidence of record demonstrated that the Veteran experienced deficiencies in the areas of work, thinking, mood, socializing, and interpersonal relationships, including with respect to his wife.  With respect to occupational impairment, the Veteran was unable to continue his career with the U.S. Postal Service due to errors he committed as a result of his PTSD symptoms (principally memory and concentration).  See Mitleider, 11 Vet. App. at 182.  He worked on a part-time basis and volunteered thereafter for therapeutic reasons, never more than 20 hours per week.  During these jobs, the Veteran also committed errors as a result of his PTSD symptoms.  Id.  Eventually, he resigned from the Boys and Girls Club due to the associated stress.  With regard to thinking, the evidence demonstrated that the Veteran had intermittent thoughts of suicide, but no plan.  The evidence also established that the Veteran's PTSD resulted in depression, impaired short- and long-term memory, flashbacks, and impaired concentration among other symptoms.  Regarding the Veteran's impaired ability to socialize and ability to establish and maintain interpersonal relationships, the evidence shows that the Veteran engaged in isolated instances of both socializing and positive interpersonal interactions (golf outing with friends, Memorial Day services, attending parades, family gatherings, etc.).  However, he consistently asserted that he self-isolated, was withdrawing, avoided going out, avoided crowds, and had only a few close friends.  The evidence demonstrated that the Veteran's interpersonal relationships were mainly with his family and his wife.  With respect to his marriage, the Veteran stated that they experienced discord, but that their relationship stabilized after his departure from the U.S. Postal Service.  Although, the Veteran's ability to socialize and his ability to establish and maintain interpersonal relationships were not totally impaired, there is sufficient evidence of deficiencies in these areas, most notably the VA examiner's November 2011 opinion.  The November 2011 VA examiner characterized the Veteran's social impairment as "significant."  Further, as illustrated by the GAF scores assigned, various medical professionals determined that the Veteran experienced impairment of psychological, social, and occupational functioning due to moderate to serious PTSD symptoms throughout the pendency of this appeal.  Based on this, the Board finds that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas throughout the pendency of the appeal.  Id.  The Board finds that the evidence of record did not more nearly approximate the criteria for the maximum 100 percent rating.  Specifically, the Veteran was able to work at least on a part-time basis as a receptionist and custodian, served on a Board of Directors, and volunteered for a job during the 2010 census.  Moreover, despite their problems, the Veteran has been married to his wife for more than 30 years.  Further, he was able to maintain familial relationships with his father, siblings, and son.  Thus, the Board finds that the impairment associated with the Veteran's PTSD does not more nearly approximate total occupational and social impairment for any distinct period during this appeal.  Consequently, the Board finds that a 70 percent rating, but not more, is warranted throughout the pendency of this appeal.  Id.

In making the above determination, the Board acknowledges the use of the term "such as" in 38 C.F.R. § 4.130, Diagnostic Code 9411, which demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  While the Veteran's PTSD may be manifested by some symptoms that are associated with the maximum 100 percent rating, the Board finds that the Veteran's PTSD disability picture did not more nearly approximate the criteria for that rating.  38 C.F.R. § 4.7.  As such, the Board finds that the criteria for a 70 percent rating, but not more, for the Veteran's service-connected PTSD have been met throughout the pendency of this appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
 
The Board finds the Veteran's disability picture for PTSD is not so unusual or exceptional in nature as to render the 70 percent rating inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id., see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  As determined above, the Veteran's PTSD was manifested by symptoms that resulted in impairment that more nearly approximated occupational and social impairment with deficiencies in most areas, including work, thinking, mood, socializing, and interpersonal relationships, including with respect to his wife.  Moreover, the assigned GAF scores ranged from 60 to 48, which demonstrate that the PTSD symptoms resulting in these deficiencies are moderate to serious in severity and have been throughout the pendency of the appeal.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's PTSD symptoms are adequately contemplated by the 70 percent disability rating.  A rating in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence of record does not demonstrate that such manifestations are present in this case.  Mauerhan, 16 Vet. App. at 442.  The criteria for the 70 percent disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411.


ORDER

Entitlement to a 70 percent rating, but not more, for PTSD is granted throughout the pendency of this appeal.


REMAND

In the October 2011 remand, the Board directed the AOJ to obtain an opinion from a VA examiner as to whether it was at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities rendered him unable to secure and follow substantially gainful employment without regard for the Veteran's age or non-service-connected disabilities.  The Board then advised the examiner that the Veteran's service-connected disabilities included diabetes mellitus, type II.  In November 2011, a VA examiner ultimately provided the following opinion:  "Therefore, the Veteran's service-connected disabilities (primarily PTSD, in addition to the diabetes mellitus and tinnitus) render him unable to secure or follow a substantially gainful occupation."

Service connection for diabetes mellitus, type II, was granted via a December 2004 rating decision, and a 10 percent rating was assigned thereto, effective December 19, 2003.  However, in an April 2007 rating decision, severance of service connection for diabetes mellitus, type II, was proposed because the RO determined that the evidence of record did not actually ever establish a diagnosis of diabetes mellitus, type II, and that finding so constituted clear and unmistakable error.  The proposed severance of service connection for diabetes mellitus, type II, was effectuated in a September 2007 rating decision; the effective date of the severance was December 1, 2007.  Despite receiving notice of this decision and notice of his appellate rights in September 2007, the Veteran did not appeal the decision.  

Generally, VA will consider all service-connected disabilities in determining a veteran's entitlement to TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Here, however, as discussed above, the record has not established that the Veteran ever had diabetes mellitus, type II.  Indeed, the grant of service connection for diabetes mellitus, type II, was clearly and unmistakably erroneous because the record did not establish a current diagnosis thereof.  Thus, despite the fact that a disability rating for diabetes mellitus, type II, was assigned from December 19, 2003, to December 1, 2007, effectively, diabetes mellitus, type II, was never service-connected as no current diagnosis was established.  38 C.F.R. § 3.303 (2013).  As such, the Board finds that the November 2011 VA examiner's consideration of diabetes mellitus, type II, was incorrect, despite the Board's October 2011 directive to do so.  Further, given that no diagnosis of diabetes mellitus, type II, is of record, it is unclear upon what evidence the examiner relied in determining that the Veteran's diabetes mellitus, type II, contributed to his inability to secure or follow a substantially gainful occupation.  Because the November 2011 VA examiner included consideration of diabetes mellitus, type II, the Board finds that the examination is inadequate for purposes of determining the Veteran's entitlement to TDIU.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Accordingly, the Board finds that a remand is warranted in order to provide the Veteran with another VA examination.  See Stegall, 11 Vet. App. at 271.

Besides, even if the Board were to find that consideration of diabetes mellitus, type II, was appropriate, service connection for diabetes mellitus, type II, was only in effect from December 19, 2003, to December 1, 2007.  In the November 2011 opinion, the examiner did not limit consideration of diabetes mellitus, type II, to prior to December 1, 2007, and, instead, appears to consider diabetes mellitus, type II, throughout the pendency of the appeal.  Consideration of the Veteran's diabetes mellitus, type II, after December 1, 2007, is erroneous, which, in and of itself, renders the November 2011 opinion inadequate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a VA examination with respect to his claim of entitlement to TDIU.  The examiner should elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability) that the Veteran's is unable to secure and follow substantially gainful employment consistent with his education and occupational experience due to his service-connected disabilities, considered in combination, irrespective of age and any non-service-connected disabilities. 

The examiner is advised that the Veteran's service-connected disabilities are PTSD and tinnitus.  Moreover, despite the presence of a disability rating for diabetes mellitus, type II, the examiner should not consider diabetes mellitus, type II, as a service-connected disability in rendering this opinion.

 A complete rationale for any opinion must be provided.

2.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claim of entitlement to TDIU, including a determination as to whether (and at what point) the Veteran ceased being able to work a substantially gainful occupation, citing to the November 2011, January 2012, and February 2012 VA Form 21-8940s of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


